DISMISS; and Opinion Filed December 30, 2014.




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01502-CV

                 CORTEZ MILLS AND CAMILLE CARROLL, Appellants
                                    V.
                   TEXAS VASCULAR ASSOCIATES, PA, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04630-D

                               MEMORANDUM OPINION
                           Before Justices Bridges, Lang-Miers, and Myers
                                   Opinion by Justice Lang-Miers
       Before the Court is a letter from appellee signed by counsel for all parties. We treat this

letter as an agreed motion to dismiss the appeal. In their motion, the parties state that they have

reached an agreement. Accordingly, we grant the parties’ motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

141502F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CORTEZ MILLS AND CAMILLE                            On Appeal from the County Court at Law
CARROLL, Appellants                                 No. 4, Dallas County, Texas.
                                                    Trial Court Cause No. CC-12-04630-D.
No. 05-14-01502-CV        V.                        Opinion delivered by Justice Lang-Miers.
                                                    Justices Bridges and Myers, participating.
TEXAS VASCULAR ASSOCIATES, PA,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee TEXAS
VASCULAR ASSOCIATES, PA recover its costs of this appeal from appellants CORTEZ
MILLS AND CAMILLE CARROLL.


Judgment entered this 30th day of December, 2014.




                                             –2–